                                                             1   Lawrence D. Hirsch, SBN 004982
                                                             2   Robert R. Northrop, SBN 033088
                                                                 PARKER SCHWARTZ, PLLC
                                                             3   7310 N. 16th Street, Suite 330
                                                                 Phoenix, Arizona 85020
                                                             4
                                                                 Telephone: (602) 282-0477
                                                             5   Facsimile: (602) 282-0478
                                                                 lhirsch@psazlaw.com
                                                             6   rnorthrop@psazlaw.com
                                                             7   Attorneys for Creditor

                                                             8
                                                                                           UNITED STATES BANKRUPTCY COURT
                                                             9
                                                                                                  DISTRICT OF ARIZONA
                                                            10

                                                            11                                                 Chapter 13 Proceedings
PARKER SCHWARTZ, PLLC




                                                                  In Re:
                        7310 North 16th Street, Suite 330




                                                            12                                                 Case No. 2:20-bk-09587-PS
                            Phoenix, Arizona 85020




                                                                  Christina L. Bingham
                                                            13                                                      NOTICE OF PRODUCTION
                                                                                                                         SUBPOENA
                                                            14       Debtor.
                                                                                                                    (Assigned to the Hon. Paul Sala)
                                                            15

                                                            16         NOTICE IS HEREBY GIVEN that Creditor, John Bingham, by and through
                                                            17   undersigned, has issued subpoenas for the production of ownership and addressees of the
                                                            18   mailbox located at 8194 West Deer Valley Road, Suite 102, Box 421, Peoria, AZ 85382, as set
                                                            19   forth in the Master Mailing List for Mr. Bingham’s address, pursuant to Fed. R. Civ. P. 45(a)(4)
                                                            20   and Fed. R. Bankr. P. 9016, on March 1, 2021. The subpoenas are attached as Exhibits “1”
                                                            21   and “2” to this Notice.
                                                            22         RESPECTFULLY SUBMITTED: March 4, 2021.
                                                            23                                               PARKER SCHWARTZ, PLLC
                                                            24
                                                                                                          __/s/ Rob Northrop____________
                                                            25                                            Lawrence D. Hirsch
                                                                                                          Robert R. Northrop
                                                            26
                                                                                                          Attorneys for Creditor
                                                            27

                                                            28

                                                                 Case 2:20-bk-09587-PS       Doc 52 Filed 03/04/21 Entered 03/04/21 08:49:25         Desc
                                                                                              Main Document    Page 1 of 22
                                                             1                                  CERTIFICATE OF MAILING
                                                             2    I, Elisabeth Maron, do hereby certify that a copy of the Notice of Production Subpoena
                                                             3    was mailed or emailed to the following addresses on the date of the electronic signature affixed
                                                             4    hereto:
                                                             5
                                                                  Thomas McAvity
                                                             6    Phoenix Fresh Start Bankruptcy
                                                                  4602 E Thomas Rd, Ste S-9
                                                             7    Phoenix, AZ 85018
                                                             8    tom@phxfreshstart.com
                                                                  Attorney for Debtor
                                                             9

                                                            10
                                                                  Russell Brown
                                                                  3838 North Central Avenue, Suite 800
                                                            11    Phoenix, AZ 85012-1965
PARKER SCHWARTZ, PLLC




                                                                  mail@ch13bk.com
                        7310 North 16th Street, Suite 330




                                                            12    Trustee
                            Phoenix, Arizona 85020




                                                            13    Leonard J. McDonald, Jr.
                                                                  Tiffany & Bosco, PA
                                                            14    2525 East Camelback Road, Floor 7
                                                                  Phoenix, AZ 85016-9240
                                                            15    ecf@tblaw.com
                                                                  Attorney for Creditor Global Lending Services LLC
                                                            16
                                                                  Synchrony Bank
                                                            17    c/o PRA Receivables Management, LLC
                                                                  P.O. Box 41021
                                                            18    Norfolk, VA 23541
                                                                  RMC@PRAGroup.com
                                                            19    Creditor
                                                            20    /s/ Elisabeth Maron
                                                                  Elisabeth Maron
                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                 Case 2:20-bk-09587-PS      Doc 52 Filed2 03/04/21 Entered 03/04/21 08:49:25         Desc
                                                                                             Main Document     Page 2 of 22
                            Exhibit 1

Case 2:20-bk-09587-PS   Doc 52 Filed 03/04/21 Entered 03/04/21 08:49:25   Desc
                         Main Document    Page 3 of 22
Case 2:20-bk-09587-PS   Doc 52 Filed 03/04/21 Entered 03/04/21 08:49:25   Desc
                         Main Document    Page 4 of 22
Case 2:20-bk-09587-PS   Doc 52 Filed 03/04/21 Entered 03/04/21 08:49:25   Desc
                         Main Document    Page 5 of 22
Case 2:20-bk-09587-PS   Doc 52 Filed 03/04/21 Entered 03/04/21 08:49:25   Desc
                         Main Document    Page 6 of 22
Case 2:20-bk-09587-PS   Doc 52 Filed 03/04/21 Entered 03/04/21 08:49:25   Desc
                         Main Document    Page 7 of 22
Case 2:20-bk-09587-PS   Doc 52 Filed 03/04/21 Entered 03/04/21 08:49:25   Desc
                         Main Document    Page 8 of 22
Case 2:20-bk-09587-PS   Doc 52 Filed 03/04/21 Entered 03/04/21 08:49:25   Desc
                         Main Document    Page 9 of 22
Case 2:20-bk-09587-PS   Doc 52 Filed 03/04/21 Entered 03/04/21 08:49:25   Desc
                        Main Document    Page 10 of 22
Case 2:20-bk-09587-PS   Doc 52 Filed 03/04/21 Entered 03/04/21 08:49:25   Desc
                        Main Document    Page 11 of 22
Case 2:20-bk-09587-PS   Doc 52 Filed 03/04/21 Entered 03/04/21 08:49:25   Desc
                        Main Document    Page 12 of 22
                            Exhibit 2

Case 2:20-bk-09587-PS   Doc 52 Filed 03/04/21 Entered 03/04/21 08:49:25   Desc
                        Main Document    Page 13 of 22
Case 2:20-bk-09587-PS   Doc 52 Filed 03/04/21 Entered 03/04/21 08:49:25   Desc
                        Main Document    Page 14 of 22
Case 2:20-bk-09587-PS   Doc 52 Filed 03/04/21 Entered 03/04/21 08:49:25   Desc
                        Main Document    Page 15 of 22
Case 2:20-bk-09587-PS   Doc 52 Filed 03/04/21 Entered 03/04/21 08:49:25   Desc
                        Main Document    Page 16 of 22
Case 2:20-bk-09587-PS   Doc 52 Filed 03/04/21 Entered 03/04/21 08:49:25   Desc
                        Main Document    Page 17 of 22
Case 2:20-bk-09587-PS   Doc 52 Filed 03/04/21 Entered 03/04/21 08:49:25   Desc
                        Main Document    Page 18 of 22
Case 2:20-bk-09587-PS   Doc 52 Filed 03/04/21 Entered 03/04/21 08:49:25   Desc
                        Main Document    Page 19 of 22
Case 2:20-bk-09587-PS   Doc 52 Filed 03/04/21 Entered 03/04/21 08:49:25   Desc
                        Main Document    Page 20 of 22
Case 2:20-bk-09587-PS   Doc 52 Filed 03/04/21 Entered 03/04/21 08:49:25   Desc
                        Main Document    Page 21 of 22
Case 2:20-bk-09587-PS   Doc 52 Filed 03/04/21 Entered 03/04/21 08:49:25   Desc
                        Main Document    Page 22 of 22
